DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/05/2021 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 10/05/2021. As directed by the amendment: claims 13, 18, 20, 24-25, and 29 have been amended, claims 16-17 have been cancelled, and no new claims are added. Thus, claims 13-15 and 18-32 are presently pending in the application.

Response to Arguments
Applicant’s arguments and amendments with respect to claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. Therefore, claims 13-15 and 18-32 are now allowable.
Allowable Subject Matter
Claims 13-15 and 18-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 13, 24-25, and 29 are allowed because the prior art of record fails to disclose either singly or in combination the claimed actuation mechanism and a protrusion on an activator sleeve that interact with inclined ledges on an actuator wherein the inclined ledges are arranged in varying angles of inclination in relation to a longitudinal axis.
Closest prior art: Griffin (EP 3006064).
Regarding Claims 13, 24-25, and 29, Griffin fails to teach among all the limitations or render obvious an actuation mechanism comprising a protrusion on an activator sleeve that interact with plurality of inclined ledges on an actuator wherein the inclined ledges are arranged in varying angles of inclination in relation to a longitudinal axis of the actuation mechanism, in combination with the structure and function as claimed.
Claims 14-15, 18-23, 26-28, and 30-32 are allowable due to their dependency on claims 13, 24-25, and 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./            Examiner, Art Unit 3783    
                                                                                                                                                                                        /REBECCA E EISENBERG/Primary Examiner, Art Unit 3783